RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 September 29, 2010 Boards of Directors Capitol Federal Savings Bank MHC Capitol Federal Financial Capitol Federal Savings Bank 700 Kansas Avenue Topeka, Kansas 66603 Members of the Boards: We hereby consent to the use of our firm’s name in the Form AC Application for Conversion and Application H-(e)1-s for Capitol Federal Savings Bank MHC and in the Form S-1 Registration Statement for Capitol Federal Financial, Inc., in each case as amended and supplemented.We also hereby consent to the inclusion of, summary of and reference to our Appraisal and our statement concerning subscription rights and our statement concerning liquidation rights in such filings including the prospectus and prospectus supplement of Capitol Federal Financial, Inc. Sincerely, RP FINANCIAL, LC. Washington Headquarters Three Ballston Plaza
